Exhibit 10.31

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 25th day
of January, 2020 but shall be effective upon the Effective Time (as defined in
the Merger Agreement (as defined below)), by and between South State Bank
(“South State Bank”), and Renee R. Brooks (the “Executive”).

WHEREAS, the Executive is presently serving as Chief Operating Officer of South
State Corporation (the “Company”) and South State Bank;

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated
January 25, 2020 (“Merger Agreement”) with CenterState Bank Corporation
(“CSFL”), pursuant to which CSFL will merge with and into the Company, subject
to the terms and conditions of the Merger Agreement (the “Merger”);

WHEREAS, the Executive and South State Bank desire for the Executive to serve as
the Chief Operating Officer of the bank that survives as the subsidiary of the
Company following the Effective Time (the “Bank”) upon the closing of the
Merger, pursuant to the terms and conditions of the Merger Agreement;

WHEREAS, the execution and delivery of this Agreement is a condition to the
willingness of the Company and CSFL to enter into the Merger Agreement;

WHEREAS, this Agreement is intended to supersede in its entirely that certain
Employment and Non-Competition Agreement between SCBT Financial Corporation and
the Executive, dated January 27, 2011 (the “Prior Agreement”), which Prior
Agreement shall terminate and be of no further force and effect as of the
Effective Time of the Merger; and

WHEREAS, in the event the Effective Time does not occur, this Agreement shall be
null and void ab initio and of no further force or effect, and the Prior
Agreement shall remain in effect in accordance with its terms.

NOW THEREFORE, in consideration of the promises, the mutual covenants contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

EMPLOYMENT

1.1       Employment.  Effective as of the Effective Time, the Bank shall employ
the Executive to serve as the Chief Operating Officer of the Company and the
Bank, subject to the terms and conditions of this Agreement and during the Term
(as defined in Section 1.2).  The Executive shall serve under the direction of
the Chief Executive Officer of the Company and the Bank and shall have such
duties and responsibilities as are consistent with the Executive’s position for
a bank of similar size and complexity as the Bank.  The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Company and the Bank and to the










promotion of each entity’s interests throughout the Term.  The Executive shall
serve the Bank faithfully, diligently, competently, and to the best of the
Executive’s ability.  During the Term, without the prior written consent of the
Bank, the Executive shall not render services to or for any person, firm, bank,
or other entity or organization in exchange for compensation, regardless of the
form in which the compensation is paid and regardless of whether it is paid
directly or indirectly to the Executive.  Nothing in this Section 1.1 shall
prevent the Executive from managing his or her personal investments and affairs,
or engaging in community and charitable activities, provided that doing so does
not materially interfere with the proper performance of the Executive’s duties
and responsibilities under this Agreement.

1.2       Term.  The initial term of employment shall be a period of three (3)
years, commencing upon the Effective Time and expiring on the close of business
at the end of three (3) years from the Effective Time, subject to earlier
termination or extension as provided herein (the “Term”).  On the first
anniversary of the Effective Time and on each anniversary thereafter, the Term
shall be extended automatically for one additional year unless the Bank’s Board
of Directors or its designee (the “Board”) or the Executive determines that the
Term shall not be extended.  If the Board or the Executive determine not to
extend the Term, such party shall notify the other party in writing at least 90
days prior to the applicable anniversary of the Effective Time.  If the Board or
the Executive decides not to extend the Term, this Agreement shall nevertheless
remain in force until the Term expires.  The Board’s decision not to extend the
Term shall not by itself give the Executive any rights under this Agreement to
claim an adverse change in position, compensation, or circumstances or otherwise
to claim any entitlement to severance benefits under Article 4 or Article 5 of
this Agreement.

ARTICLE 2

COMPENSATION

2.1       Base Salary.  In consideration of the Executive’s performance of the
obligations under this Agreement, during the Term, the Bank shall pay or cause
to be paid to the Executive a salary at the annual rate of not less than
$500,000 (as may be increased from time to time, the “Base Salary”), payable in
installments in accordance with the Bank’s regular payroll policies and
procedures.  The Executive’s salary shall be reviewed annually by the Board or
by the Board committee having jurisdiction over executive compensation (the
“Compensation Committee”).  In the discretion of the Board or the Board
committee having jurisdiction over executive compensation, the Executive’s Base
Salary may be increased at any time and from time to time.  However, the
Executive’s Base Salary shall not be reduced at any time during the Term.

2.2       Incentive Compensation.

(a)        Incentive Compensation.  For each calendar year during the Term, the
Executive shall be eligible to participate in the Bank’s incentive compensation
plans, which includes a cash bonus plan and an equity-based grant plan, each of
which are subject to the terms and conditions and objectives of the respective
plan.  The Executive’s annual target incentive compensation opportunity under
the cash incentive plan shall be equal to 70% of the Executive’s Base Salary (as
may be revised from time to time, the “Target Bonus”) and shall be based upon
the achievement of such objectives and goals as shall be established by the





2




Compensation Committee for the Executive from time to time, and subject to the
terms and conditions and other objectives and goals of the incentive plan
generally, as applied to all participants in the plan in a similarly situated
position, as well as the other terms and conditions of this Agreement.  The
Executive’s annual target incentive compensation opportunity under the
equity-based grant plan shall be equal to 100% of Base Salary (based on grant
date fair value as determined by the Company in the ordinary course).

(b)        Pay to Integrate Bonus.  In connection with the closing of the
Merger, the Executive shall be eligible to receive a “pay to integrate” cash
bonus in the amount of $330,000 (the “Pay to Integrate Bonus”), which shall be
payable on the date that is 30 days following the successful completion of the
systems’ conversion, as determined by the Board, subject to the Executive’s
continued employment with the Bank and its affiliates through such date.  For
the avoidance of doubt, the Pay to Integrate Bonus shall not be payable in the
event that the Executive resigns without Good Reason or the Bank terminates the
Executive’s employment with Cause (each, as defined below) at any time following
the Effective Time; however, if the Executive’s employment is terminated by Bank
without Cause or due to Executive’s death or Disability (as defined below) or
Executive resigns with Good Reason following the Effective Time, the bonus shall
be deemed to be earned and payable to the Executive within 60 days following the
date of the Executive’s termination of employment, subject to Section 4.3 of
this Agreement.

(c)        Pay to Lead Bonus.  In connection with the closing of the Merger, the
Executive shall be eligible to receive a “pay to lead” equity-based award in the
form of restricted stock units having a grant date value equal to $670,000 (the
“Pay to Lead Award”), which shall be granted on the closing date of the Merger
and will cliff-vest on the second anniversary of such closing date, subject to
the Executive’s continued employment through such date; provided, that if the
Executive’s employment is terminated by Bank without Cause or due to Executive’s
death or Disability or Executive resigns with Good Reason, in each case prior to
the second anniversary of the closing of the Merger, the Pay to Lead Award shall
immediately vest in full and shall be paid within 60 days following Executive’s
termination of employment, subject to Section 4.3 of this Agreement.  The Pay to
Lead Award shall be granted pursuant to the Company’s equity incentive plan and
shall be subject to the terms and conditions (including with respect to vesting)
of the award agreement evidencing such grant, which terms shall not be
inconsistent with the terms of this Agreement.

2.3       Benefit Plans and Perquisites.

(a)        Benefit Plans.  The Executive shall be entitled throughout the Term
to participate in any and all employee compensation and benefit plans in effect
from time to time that are no less favorable than those applicable to similarly
situated executives, including without limitation, plans providing medical,
dental, disability, and group life benefits, including the Bank’s 401(k) Plan,
and to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits.

(b)        Reimbursement of Business Expenses.  Subject to the Bank’s policies
and guidelines issued from time to time and upon submission of documentation to
support expense





3




reimbursement in conformity with applicable requirements of federal income tax
laws and regulations, the Executive shall be entitled to reimbursement for all
reasonable business, entertainment, and travel expenses incurred by the
Executive in performing his or her responsibilities under this Agreement during
the term, including but not limited to lodging, meals and cell phone allowance.

(c)        Vacation and Sick Leave.  The Executive shall be entitled the number
of annual vacation and sick leave days in accordance with the policies
established by the Bank with respect thereto as applicable to similarly situated
executives.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1       Termination Because of Death or Disability.

(a)        Death.  The Executive’s employment shall terminate automatically at
the Executive’s death.  The Executive’s estate shall receive any sums due to the
Executive as Base Salary and reimbursement of expenses incurred through the date
of death, and any bonus or incentive compensation earned (as defined in the plan
or arrangement under which such bonus or incentive compensation is awarded)
through the date of death, including any unvested amounts awarded for previous
years.  For 12 months after the Executive’s death, the Bank shall provide
without cost to the Executive’s family continuing health care coverage under
COBRA substantially identical to that provided for the Executive as of the date
of death.

(b)        Disability.  The Bank may terminate the Executive’s employment if the
Executive becomes disabled, by delivery of written notice to the Executive 30
days prior to the date of termination.  For purposes of this Agreement, the
Executive shall be considered “disabled” if an independent physician selected by
the Bank and reasonably acceptable to the Executive or the Executive’s legal
representative determines that, because of illness or accident, the Executive is
unable to perform the Executive’s duties and will be unable to perform the
Executive’s duties for a period of 90 consecutive days, and the insurance
company that is providing the Executive’s disability insurance coverage concurs
that the Executive is considered “disabled” pursuant to the terms and conditions
of the insurance policy in place as contemplated in Section 2.3(a).  The
Executive shall not be considered disabled, however, if the Executive returns to
work on a full-time basis within 30 days after the Bank gives notice of
termination due to disability.  If the Executive’ s employment terminates
because of disability, the Executive shall receive the Base Salary earned
through the date on which termination became effective, any bonus or incentive
compensation earned (as defined in the plan or arrangement under which such
bonus or incentive compensation is awarded) but unpaid to the Executive, any
payments the Executive is eligible to receive under any disability insurance
program in which the Executive participates, and such other benefits to which
the Executive may be entitled under the Bank’s benefit plans, policies, and
agreements (including any individual agreements to which the Bank and the
Executive may be a party), or other provisions of this Agreement.

3.2       Involuntary Termination with Cause.  The Bank may terminate the
Executive’s employment with “Cause” (as defined below).  If the Executive’s
employment terminates with Cause, the Executive shall receive the Base Salary
through the date on which termination





4




becomes effective and reimbursement of expenses to which the Executive is
entitled when termination becomes effective.  The Executive shall not be deemed
to have been terminated with Cause under this Agreement unless and until (1)
there is delivered to the Executive a notice from the Bank containing findings
constituting “Cause,” and (2) the Executive has not cured (if curable) the
breaches or failures set forth in such notice within the time period set forth
in such notice.  For purposes of this Agreement, “Cause” means any of the
following:

(a)        incompetence or dishonesty in the Executive’s job performance, gross
negligence, deliberate neglect of duties, willful malfeasance or misconduct in
performance or failure to substantially perform the duties assigned to the
Executive by the Bank;

(b)        the Executive’s conviction of, or plea of nolo contendere to, a
felony or any other offense involving moral turpitude, dishonesty, breach of
trust, organized crime or racketeering;

(c)        the Executive’s commission of an act of fraud, disloyalty,
dishonesty, or material violation of any law or significant Bank policy
committed in connection with the Executive’s employment (including sexual
harassment);

(d)        the Executive’s unreasonable and/or abusive use of addictive
substances, which in the Bank’s reasonable judgment, interferes with the
Executive’s ability to perform his or her duties; or

(e)        the Executive’s material breach of this Agreement or of any material
restrictive covenants binding on the Executive.

3.3       Involuntary Termination Without Cause and Voluntary Termination with
Good Reason.  With written notice to the Executive 90 days in advance, the Bank
may terminate the Executive’s employment without Cause.  Termination shall take
effect at the end of the 90-day period.  With advance written notice to the Bank
as provided below, the Executive may terminate employment with Good Reason (as
defined below).  If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement.  For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events, in
each case without the Executive’s consent:

(a)        A reduction in the Executive’s Base Salary;

(b)        A material diminution in the Executive’s authority, duties, or
responsibilities;

(c)        A change in the principal office location at which the Executive must
perform services for the Bank, which for purposes of this provision shall be a
location outside a 50 mile radius from the Executive’s existing office location
as of the Effective Time, or from Atlanta, Georgia; or

(d)        Any other action or inaction that constitutes a material breach by
the Bank of this Agreement.





5




The Executive must give notice to the Bank of the existence of one or more of
the conditions described in clauses (a) through (d) above within 30 days after
the initial existence of the condition, the Bank shall have 30 days thereafter
to remedy the condition and the Executive resigns from his or her employment
effective no later than 180 days after the initial existence of such grounds.

3.4       Voluntary Termination by the Executive Without Good Reason.  If the
Executive terminates employment voluntarily but without Good Reason, the
Executive shall receive the Base Salary and any expense reimbursement to which
the Executive is entitled through the date on which termination becomes
effective.

3.5       Termination Generally.  All files, records, documents, manuals, books,
forms, reports, memoranda, studies, data, calculations recordings or
correspondence, in whatever form they may exist, and all copies, abstracts and
summaries of the foregoing, and all physical items related to the business of
the Bank, its affiliates, and their respective directors and officers, whether
of a public nature or not and whether prepared by the Executive or not, are, and
at employment termination, shall remain the exclusive property of the Bank, and
without the Bank’s advance written consent, shall not be removed from Bank
premises except as required in the course of providing services under this
Agreement, and at termination shall be promptly returned by the Executive to the
Bank.

ARTICLE 4

SEVERANCE COMPENSATION

4.1       Cash Severance after Termination Without Cause or Termination with
Good Reason.  Subject to Section 4.3, if the Executive’s employment is
terminated by the Bank without Cause or by the Executive voluntarily but with
Good Reason, the Bank shall pay to the Executive, severance in an amount equal
to the sum of (a) the Executive’s Base Salary and (b) the Executive’s Target
Bonus (the “Severance Payment”).  The portion of the Severance Payment that is
attributable to the Executive’s (i) Base Salary shall be paid in accordance with
the Bank’s customary payroll practices for the 12-month period following the
date of termination and (ii) Target Bonus shall be paid within thirty (30) days
after the Executive’s employment terminates with the Bank (or if the Executive
and the Bank have not entered into a release as described in Section 4.3 below
in the initial thirty (30) day period, up to sixty (60) days after the
Executive’s employment terminates); provided,  however, if the Executive’s
termination of employment occurs during the first 12 months following the
Effective Time, to the extent required by Section 409A of the Internal Revenue
Code (the “IRC”), the Severance Payment shall instead be paid on the schedule
contemplated by the Prior Agreement for the Change in Control Payment (as
defined in the Prior Agreement).  The Severance Payment shall not be reduced to
account for the time value of money or discounted to present value.  The Bank
and the Executive acknowledge and agree that the compensation and benefits under
this Section 4.1 shall not be payable if, on the date of termination,
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.

4.2       Post-Termination Insurance Coverage.  (a) Subject to Sections 4.2(b)
and 4.3, if the Executive’s employment is terminated by the Bank without Cause
or by the Executive voluntarily but with Good Reason, the Bank shall continue or
cause to be continued at the





6




Bank’s expense and on behalf of the Executive and the Executive’s dependents and
beneficiaries medical and dental insurance coverage under COBRA substantially
similar to that provided for the Executive as of the date of termination for a
period of up to 12 months from such termination date.  The medical and dental
insurance benefits provided by this Section 4.2(a) shall be reduced if the
Executive obtains medical or dental insurance benefits through another employer,
or eliminated entirely if the other employer’s insurance benefits are equivalent
or superior to the benefits provided under this Section 4.2(a).  If the
insurance benefits are reduced, they shall be reduced by an amount such that the
Executive’s aggregate insurance benefits for the period specified in this
section 4.2(a) are equivalent to the benefits to which the Executive would have
been entitled had the Executive not obtained medical or dental insurance
benefits through another employer.  This Section 4.2(a) shall not be interpreted
to limit any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Bank’s employee benefit plans,
agreements, programs, or practices after the Executive’s employment terminates,
including, without any limitation, any retiree medical benefits.

(b)        If (i) under the terms of the applicable policy or policies for the
insurance benefits specified in Section 4.2(a), it is not possible to continue
the Executive’s coverage, or (ii) when employment termination occurs, (A) the
Executive is a specified employee within the meaning of Section 409A of the IRC,
(B) if any of the continued insurance benefits specified in Section 4.2(a) would
be considered deferred compensation under Section 409A, and (C) if an exemption
from the six-month delay requirement of Section 409A(a)(2)(B)(i) is not
available for that particular insurance benefit, instead of continued insurance
coverage under Section 4.2(a), the Bank shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of the
number of months remaining in the Term or the number of months until the
Executive attains age 65.  The lump-sum payment shall be made within 60 days
after employment termination (subject to Section 8.11 below).

4.3       Release.  The Executive shall be entitled to no compensation or other
benefits under this Article 4, Sections 2.2(b) or (c) (in the event of payment
of the amounts described therein as a result of the Executive's termination of
employment by the Company without Cause, resignation for Good Reason, death or
Disability), or Article 5 unless (a) within fifty-five (55) days after the
Executive’s employment termination the Executive shall have entered into a
release in substantially the form provided to the Executive prior to the
execution of this Agreement, and (b) within that 55-day period the release shall
have become irrevocable, final, and binding on the Executive under all
applicable law, with expiration of all applicable revocation periods.  If the
final day of the 55-day period for execution and finality of a liability release
occurs in the taxable year after the year in which the Executive’s employment
termination occurs, the benefits to the Executive under this Article 4 shall be
payable in the taxable year in which the 55-day period ends and shall not be
paid in the taxable year in which employment termination occurs.  Nothing in
this Section 4.3 is intended to abrogate the Executive’s review and revocation
rights under the Older Workers’ Benefit Protection Act, and the 55-day period
shall be extended if necessary to permit the Executive to exercise such
rights.  The non-compete and other covenants contained in Article 7 of this
Agreement are not





7




contingent on the Executive entering into a release under this Section 4.3 and
shall be effective regardless of whether the Executive enters into the release.

ARTICLE 5

CHANGE IN CONTROL

5.1       Change in Control Benefits.  If (a) a Change in Control occurs after
the Effective Time and during the Term, and (b) within 12 months following such
Change in Control, either the Bank terminates the Executive’s employment without
Cause or the Executive terminates the Executive’s employment with Good Reason,
then the Bank shall make or cause to be made a payment to the Executive in an
amount in cash equal to 2.5 times the sum of (i) the Executive’s Base Salary,
and (ii) the highest annual bonus earned by the Executive during the prior three
years immediately preceding the year in which the Change in Control occurs (the
“Change in Control Payment”).  The Change in Control Payment shall be paid in
two equal installments, with the first to be paid within thirty (30) days after
the Executive’s employment terminates with the Bank (or if the Executive and the
Bank have not entered into a release as described in Section 4.3 below in the
initial thirty (30) day period, up to sixty (60) days after the Executive’s
employment terminates) and the second to be paid on the first anniversary of the
date the Executive’s employment terminates; provided, however, if the Change in
Control does not constitute a change in ownership or effective control of the
Company under Section 409A of the IRC, the portion of the Change in Control
Payment that is equal to the Severance Payment shall instead be paid on the
schedule contemplated by Section 4.1. The Change in Control Payment shall not be
reduced to account for the time value of money or discounted to present
value.  If the Executive receives a Change in Control Payment under this Section
5.1, the Executive shall not be entitled to any additional severance benefits
under Section 4.1 of this Agreement after employment termination.  The Executive
shall be entitled to benefits under this Section 5.1 on no more than one
occasion during the Term and only upon the execution of a release as
contemplated in Section 4.3.  For the avoidance of doubt, the occurrence of the
Effective Time shall not constitute a Change in Control for purposes of this
Agreement.

5.2       Change in Control Defined.  For purposes of this Agreement “Change in
Control” means:

(a)        a merger or consolidation of the Company with an unaffiliated entity,
but not including a merger or consolidation in which any individual or group of
shareholders of the Company who are the beneficial owners of more than 50% of
the outstanding shares of the Company’s common stock immediately prior to such
merger or consolidation are the beneficial owners of more than 50% of the
outstanding shares of the common stock of the surviving corporation immediately
after such merger or consolidation,

(b)        the acquisition by any individual or group (other than by the
Company, any of its affiliates or any Company employee plan) during any 12-month
period of beneficial ownership of more than 50% of the outstanding shares of the
Company’s common stock,

(c)        the sale or disposition by the Company of all or substantially all of
the Company’s assets in which any person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person) assets from the Company that





8




have a total gross fair market value equal to more than 50% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions,

(d)        during any period of 12 consecutive months (not including any period
prior to the closing date of the Merger), individuals who at the beginning of
such period constitute the Board of Directors of the Company (the “Company
Board”), and any new directors (other than a director designated by a person who
has conducted or threatened a proxy contest, or has entered into an agreement
with the Company to effect a transaction described in paragraph (a), (b) or (d)
of this Section 5.2) whose election by the Company Board or nomination for
election by the Company’s shareholders was approved by a vote of all of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
cease for any reason to constitute at least 1/3 of the directors, or

(e)        the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1       Non-disclosure.  The Executive covenants and agrees not to reveal to
any person, firm, company, or bank any confidential information of any nature
concerning the Bank, any of its affiliates, or any of their respective
businesses, or anything connected therewith.  As used in this Article 6, the
term “confidential information” means any and all of the Bank’s and its
affiliates’ confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the Term, including
but not limited to –

(a)        the whole or any portion or phase of any business plans, processes,
practices, methods, policies and procedures, agreements, pending negotiations,
manuals, financial information, purchasing data, supplier data and vendor
information, accounting records and data and other business and financial
information;

(b)        the whole or any portion or phase of any research and development
information, ideas, computer programs, software, applications, operating
systems, software and web design and procedures, databases algorithms, system
architecture, security processes and processes and other technical information;

(c)        the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, customer information, employee
lists, employee information, payroll data, staffing and organizational charts,
shareholder lists, financial products and services, financial products and
services pricing, financial information and projections, or other sales
information; and

(d)        trade secrets, as defined from time to time by the laws of the State
of Florida.

The Executive understands that the above list is not exhaustive, and that
confidential information includes any information that is marked or otherwise
identified as confidential or proprietary or that would appear to a reasonable
person to be confidential or proprietary in the





9




context and circumstances in which the information is known or used.  The
Executive further understands that confidential information developed by the
Executive in the course of the Executive’s employment by the Bank and its
affiliates shall be owned by the Bank and subject to the confidentiality
restrictions of this Agreement.  Notwithstanding the foregoing, confidential
information shall exclude information that, as of the date hereof or at any time
after the date hereof, is published or disseminated without obligation of
confidence or that becomes a part of the public domain (i) by or through action
of the Bank, or (ii) otherwise than by or at the direction of the
Executive.  Further, nothing in this Agreement shall prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2       Employee Protections.

(a)        Nothing in this Agreement or otherwise limits the Executive’s ability
to communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”), any other federal, state or
local governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Bank.  The Bank may not retaliate against the Executive for any of these
activities, and nothing in this Agreement requires the Executive to waive any
monetary award or other payment that the Executive might become entitled to from
the SEC or any other Government Agency or self-regulatory organization.

(b)        Further, nothing in this Agreement precludes the Executive from
filing a charge of discrimination with the Equal Employment Opportunity
Commission or a like charge or complaint with a state or local fair employment
practice agency.  However, once this Agreement becomes effective, the Executive
may not receive a monetary award or any other form of personal relief from the
Bank in connection with any such charge or complaint that the Executive filed or
is filed on the Executive’s behalf.

(c)        Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto
acknowledge and agree that the Executive shall not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition and without
limiting the preceding sentence, if the Executive files a lawsuit for
retaliation by the Bank for reporting a suspected violation of law, the
Executive may disclose the trade secret to the Executive’s attorney and may use
the trade secret information in the court proceeding, if the Executive (A) files
any document containing the trade secret under seal and (C) does not disclose
the trade secret, except pursuant to court order.

6.3       Return of Materials.  The Executive agrees to deliver or return to the
Bank upon termination, or upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Bank or any of its affiliates or





10




prepared by the Executive in connection with the Executive’s services
hereunder.  The Executive will retain no copies thereof after termination of
this Agreement or termination of the Executive’s employment.

6.4       Creative Work.  The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the Term, regardless of when or where such work or work product
was produced, constitutes work made for hire, all rights of which are owned by
the Bank.  The Executive hereby assigns to the Bank all rights, title, and
interest, whether by way of copyrights, trade secret, trademark, patent, or
otherwise, in all such work or work product, regardless of whether the same is
subject to protection by patent, trademark, or copyright laws.  This Section 6.4
shall not be construed to require assignment to the Bank of the Executive’s
right, title, and interest in creative work and work product, including but not
limited to inventions, patents, trademarks, and copyrights, developed by the
Executive entirely on the Executive’s own time and without using the Bank’s or
any of its affiliates’ equipment, supplies, facilities, or trade secrets, unless
the creative work or work product (a) relates to the Bank’s business or actual
or demonstrably anticipated research or development or (b) results from any work
performed by the Executive for the Bank or any of its affiliates.  However, to
enable the Bank to determine the rights of the Bank and the Executive in any
creative work and work product developed by the Executive that the Executive
considers non-assignable under this Section 6.4, including but not limited to
inventions, patents, trademarks, and copyrights, the Executive shall during the
Term timely report to the Bank all such creative work and work product.

6.5       Injunctive Relief.  The Executive hereby acknowledges that the
enforcement of this Article 6 is necessary to ensure the preservation,
protection, and continuity of the business, trade secrets, and goodwill of the
Bank, and that the restrictions set forth in this Article 6 are reasonable in
terms of time, scope, territory, and in all other respects.  The Executive
acknowledges that it is impossible to measure in money the damages that will
accrue to the Bank if the Executive fails to observe the obligations imposed by
this Article 6.  Accordingly, if the Bank institutes an action to enforce the
provisions hereof, the Executive hereby waives the claim or defense that an
adequate remedy at law is available to the Bank and the Executive agrees not to
urge in any such action the claim or defense that an adequate remedy at law
exists.  If there is a breach or threatened breach by the Executive of the
provisions of this Article 6, the Bank shall be entitled to an injunction
without bond to restrain the breach or threatened breach, and the prevailing
party in any the proceeding shall be entitled to reimbursement for all costs and
expenses, including reasonable attorneys’ fees.  The existence of any claim or
cause of action by the Executive against the Bank shall not constitute and shall
not be asserted as a defense by the Executive to enforcement of Article 6.

6.6       Affiliates’ Confidential Information is Covered.  For purposes of this
Agreement the term “affiliate” includes the Bank, the Company, and any entity
that directly or indirectly through one or more intermediaries’ controls, is
controlled by, or is under common control with the Bank or the Company.





11




6.7       Survival of Obligations.  The Executive’s obligations under Article 6
and Article 7 shall survive employment termination regardless of the manner in
which termination occurs and shall be binding upon the Executive’s heirs,
executors, and administrators indefinitely.

ARTICLE 7

RESTRICTIONS APPLICABLE DURING AND

AFTER EMPLOYMENT TERMINATION

7.1       Restrictions on the Executive’s Employment and Post-Employment
Activities.  The restrictions in this Article 7 have been negotiated, presented
to and accepted by the Executive contemporaneous with the offer and acceptance
by the Executive of this Agreement.  The Bank’s decision to enter into this
Agreement is conditioned upon the Executive’s agreement to be bound by the
restrictions contained in this Article 7.  For purposes of this Article 7,
references to “Bank” include not only the Bank but also the Company and any
subsidiary or affiliate.

(a)        Promise of no solicitation.  The Executive promises and agrees that,
based on its experience with and relationship to the Bank and its affiliates,
and their Customers, during the Restricted Period (each, as defined below), the
Executive shall:

1.         not directly or indirectly solicit or attempt to solicit any Customer
(as defined below), using any form of written, oral or electronic communication,
or social media, to accept or purchase Financial Products or Services (as
defined below) of the same nature, kind, or variety as provided to the Customer
by the Bank or any of its affiliates during the two years immediately before the
Executive’s employment termination with the Bank and its affiliates;

2.         not directly or indirectly influence or attempt to influence any
Customer, shareholder, joint venturer, or other business partner of the Bank to
alter that person or entity’s business relationship with the Bank in any
respect; and

3.         not accept the Financial Products or Services business of any
Customer or provide Financial Products or Services to any Customer on behalf of
anyone other than the Bank.

(b)        Promise of no competition.  The Executive promises and agrees that,
during the Restricted Period and in the Restricted Territory, the Executive
shall not contribute in any manner to any other entity (as an employee, officer,
director, stockholder, consultant, contractor, agent, partner or other similar
capacity), engage in any activity that would require disclosure of confidential
information (as defined herein) or engage, undertake or participate in the
business of providing, selling, marketing or distributing Financial Products or
Services of a similar nature, kind or variety (i) as offered by the Bank or any
of its affiliates to Customers during the two years immediately before the
Executive’s employment termination with the Bank and its affiliates, and (ii) as
offered by the Bank or any of its affiliates to any of their Customers during
the Restricted Period.  Subject to the above provisions and conditions of this
subparagraph (b), the Executive also promises that, during the Restricted
Period, the Executive shall not become employed by or serve as a director,
partner, organizer, consultant, agent, or





12




owner of 5% or more of the outstanding stock of or contractor to any entity
providing or proposing to provide Financial Products or Services that is located
in or conducts business in the Restricted Territory.

(c)        Promise of no raiding/hiring.  The Executive promises and agrees that
during the Restricted Period, the Executive shall not solicit or attempt to
solicit and shall not encourage or induce in any way or in any manner, including
by written, oral or electronic communications or social media, any employee,
joint venturer, or business partner of the Bank or any of its affiliates to
terminate an employment or contractual or joint venture relationship with the
Bank.  The Executive agrees that the Executive shall not, either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
another, hire any person employed by Bank or any of its affiliates during the
two-year period before the Executive’s employment termination with the Bank and
its affiliates or any person employed by the Bank or any of its affiliates
during the Restricted Period.

(d)        Promise of no disparagement.  The Executive promises and agrees that
the Executive shall not cause statements to be made (whether written or oral)
that reflect negatively on the business reputation of the Bank or any of its
affiliates.  The Bank likewise promises and agrees that the Bank shall instruct
its directors and officers to not cause statements to be made (whether written
or oral) that reflect negatively on the reputation of the Executive.  Nothing
herein is intended to restrict the Executive or the Bank from testifying
truthfully in response to any lawfully served subpoena or other legal process.

(e)        Acknowledgment.  The Executive and the Bank acknowledge and agree
that the provisions of this Article 7 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of the Bank.  Both parties agree that a violation of Article
7 is likely to cause immediate and irreparable harm that will give rise to the
need for court ordered injunctive relief.  In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the Bank
shall be entitled to obtain an injunction without bond restraining the Executive
from violating the terms of this Agreement and to institute an action against
the Executive to recover damages from the Employee for such breach.  These
remedies for default or breach are in addition to any other remedy or form of
redress provided under Florida law.  The parties acknowledge that the provisions
of this Article 7 survive termination of the employment relationship.  The
parties agree that if any of the provisions of this Article 7 are deemed
unenforceable by a court of competent jurisdiction, that such provisions may be
stricken as independent clauses by the court in order to enforce the remaining
territory restrictions and that the intent of the parties is to afford the
broadest restriction on post-employment activities as set forth in this
Agreement.  Without limiting the generality of the foregoing, without limiting
the remedies available to the Bank for violation of this Agreement, and without
constituting an election of remedies, if the Executive violates in any material
respect the terms of Article 7, the Executive shall forfeit on the Executive’s
own behalf and that of beneficiary(ies) any rights to and interest in any
severance or other benefits under this Agreement or other contract the Executive
has with the Bank or any of its affiliates.





13




(f)        Definitions:

1.         “Restricted Period” means (i) the Term, (ii) for purposes of the
restrictions of Section 7.1(b), the 12-month period immediately following a
termination and/or separation of employment with the Bank and its affiliates,
and (iii) for purposes of the restrictions of Section 7.1(a) and (c), the
24-month period immediately after the Executive’s termination and/or separation
of employment with the Bank and its affiliates.

2.         “Restricted Territory” means (i) any county in Georgia or South
Carolina in which the Bank or any of its affiliates has a physical presence
during the Restricted Period, (ii) any county in any other state (including but
not limited to North Carolina and Virginia) in which the Bank or any of its
affiliates has a physical presense during the Restricted Period, and/or (iii)
any county contiguous to such counties set forth in clauses (i) and (ii) of this
definition as of the commencement of the Restricted Period.

3.         “Customer” means any individual, joint venturer, entity of any sort,
or other business with, for or to whom the Bank or any of its affiliates has
provided Financial Products or Services during the Executive’s employment with
the Bank; or any individual, joint venturer, entity of any sort, or business
whom the Bank has identified as a prospective customer of Financial Products or
Services within the last two years of the Executive’s employment with the Bank.

4.         “Financial Products or Services” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Bank or any of its affiliates on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related and a proper incident to banking, or other
products or services of the type of which the Executive was involved during the
Executive’s employment with the Bank.

ARTICLE 8

MISCELLANEOUS

8.1       Successors and Assigns.

(a)        This Agreement is binding on successors.  This Agreement shall be
binding upon the Bank and any successor to the Bank, including any persons
acquiring directly or indirectly all or substantially all of the business or
assets of the Bank by purchase, merger, consolidation, reorganization, or
otherwise.  But this Agreement and the Bank’s obligations under this Agreement
are not otherwise assignable, transferable, or delegable by the Bank.  By
agreement in form and substance satisfactory to the Executive, the Bank shall
require any successor to all or substantially all of the business or assets of
the Bank expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Bank would be required to perform had no
succession occurred.





14




(b)        This Agreement is enforceable by the Executive’s heirs.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees, including but not limited to, any unpaid benefits
due to the Executive under Section 3.1 or Section 4.1 hereof as of the date of
the Executive’s death.

(c)        This Agreement is personal in nature and is not assignable.  This
Agreement is personal in nature.  Without written consent of the other parties,
no party shall assign, transfer, or delegate this Agreement or any rights or
obligations under this Agreement except as expressly provided herein.  Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by the
Executive’s will or by the laws of descent and distribution.  If the Executive
attempts an assignment or transfer that is contrary to this Section 8.1, the
Bank shall have no liability to pay any amount to the assignee or transferee.

8.2       Governing Law, Jurisdiction and Forum.  This Agreement shall be
construed under and governed by the internal laws of the State of Florida,
without giving effect to any conflict of laws provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Florida.  By entering into
this Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Florida.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Polk County, Florida or in the federal court
having jurisdiction in Winter Haven, Florida.  The Executive expressly waives
the right to have any such actions or proceedings brought or tried elsewhere.

8.3       Entire Agreement.  This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive with the Bank and its
affiliates and supersedes all prior employment, change in control or similar
agreements, understandings and arrangements, oral or written, between the
Executive and any of the Company, South State Bank, CSFL, the Bank and each of
their respective affiliates with respect to the subject matter hereof, including
but not limited to the Prior Agreement.  Any oral or written statements,
representations, agreements, or understandings made or entered into prior to or
contemporaneously with the execution of this Agreement are hereby rescinded,
revoked, and rendered null and void.

8.4       Notices.  Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the most current address of the
Executive in the personnel records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank at its principal office
location.

8.5       Severability.  If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within





15




the requirements of law.  If any provision of this Agreement is held by a court
of competent jurisdiction to be indefinite, invalid, void or voidable, or
otherwise unenforceable, the remainder of this Agreement shall continue in full
force and effect unless that would clearly be contrary to the intentions of the
parties or would result in an injustice.

8.6       Captions and Counterparts.  The captions in this Agreement are solely
for convenience.  The captions do not define, limit, or describe the scope or
intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

8.7       Amendment and Waiver.  This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

8.8       FDIC Part 359 Limitations.  Despite any contrary provision within this
Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

8.9       Consultation with Counsel and Interpretation of this Agreement.  The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel.  Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

8.10     Limitation of Payments and Benefits – IRC Section 280G.  If any of the
payments or benefits received or to be received by the Executive (including
without limitation any payments or benefits received in connection with the
termination of the Executive’s employment due to a change in Control or
otherwise) under this Agreement or under any other arrangement or agreement or
otherwise, shall constitute “parachute payments” under Section 280G of the IRC
(the “280G Payments”), and would but for this section 8.10, be subject to the
excise tax under Section 4999 of the IRC, then prior to making such 280G
Payments, the parties agree to take all reasonable actions, including hiring
appropriate independent consulting and/or accounting firms, and execute such
documents as may be necessary and appropriate to minimize the payments or
benefits characterized as, or constituting, “parachute payments” within the
meaning of 280G of the IRC, provided, however, that to the extent that such
actions result in the excise tax still being imposed, then a calculation shall
be made comparing (a) the Net Benefit (as defined below) to the Executive of the
280G Payments after payment of the excise tax, to (b)  the Net Benefit to the
Executive if the 280G Payments are limited to the extent necessary to avoid the
imposition of the excise tax to any portion of the payment.  If the amount
calculated under (a) is less than (b) then the payments will be reduced to the
extent necessary to avoid the imposition of the excise tax to any portion of the
280G Payments.  For purposes of this Section





16




8.10, the term “Net Benefit” shall mean the present value of the 280G Payments
net of all federal, state, local, foreign, employment and excise taxes.  The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits in the following order: (i) cash payments
that may not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”); (ii)
equity-based payments that may not be valued under 24(c); (iii) cash payments
that may be valued under 24(c); (iv) equity-based payments that may be valued
under 24(c); and (v) other types of benefits. With respect to each category of
the foregoing, such reduction shall occur first with respect to amounts that are
not “deferred compensation” within the meaning of Section 409A of the IRC and
next with respect to payments that are deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the determination.  Any reduction made pursuant to this Section 8.10 shall
be made in a manner determined by the Bank to comply with Section 409A of the
IRC.  Without limiting the generality of the foregoing, the Bank and the
Executive shall cooperate in good faith in valuing services to be provided by
the Executive (including, without limitation, Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant), on or after the change in ownership or control.  The Bank shall bear
the fees of any independent consulting and/or accounting firms retained pursuant
to this Section 8.10.

8.11     Compliance with IRC Section 409A.  The Bank and the Executive intend
that, this Agreement, including the exercise of authority or discretion under
this Agreement, shall comply with IRC Section 409A.  If the Executive’s
employment terminates when the Executive is a specified employee, as defined in
IRC Section 409A, and if any payments under this Agreement, including Article 4,
will result in additional tax or interest to the Executive because of Section
409A, then despite any provision of this Agreement to the contrary, the
Executive shall not be entitled to the payments until the earliest of (a) the
date that is at least six months after termination of the Executive’s employment
for reasons other than the Executive’s death, (b) the date of the Executive’s
death, or (c) any earlier date that does not result in additional tax or
interest to the Executive under IRC Section 409A.  As promptly as possible after
the end of the period during which payments are delayed under this provision,
the entire amount of the delayed payments shall be paid to the Executive in a
single lump sum.  If any provision of this Agreement does not satisfy the
requirements of IRC Section 409A, the provision shall be applied in a manner
consistent with those requirements despite any contrary provision of this
Agreement.  If any provision of this Agreement would subject the Executive to
additional tax or interest under IRC Section 409A, the Bank shall reform the
provision.  However, the Bank shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and the Bank shall not be required to incur any
additional compensation expense as a result of the reformed
provision.  References in this Agreement to IRC Section 409A include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under IRC Section 409A.

[Signature Page Follows]

 

 



17




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

Executive

    

South State Bank

 

 

 

/s/ Renee R. Brooks

 

/s/ Susan Bagwell

Renee R. Brooks

 

By: Susan Bagwell

 

 

 

 

 

Its: Executive Vice President, Human Resources

 



